928 So. 2d 479 (2006)
Jabulani SEAY, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-690.
District Court of Appeal of Florida, Second District.
May 5, 2006.
*480 ALTENBERND, Judge.
Jabulani Seay appeals an order denying his motion for proper jail credit, which he filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Mr. Seay was placed on three years' probation in case number 03-6974 and case number 04-7889 at the same sentencing hearing on December 7, 2004. Thereafter, he violated his probation by committing a new substantive offense, case number 05-11298. He was sentenced for the new offense and for the two violations of probation on October 17, 2005. He received jail credit for the period between June 10, 2005, and October 17, 2005, in cases numbered 03-6974 and 05-11298, but not in case number 04-7889. This case appears to involve the same scrivener's error as occurred in Tinker v. State, 870 So. 2d 79 (Fla. 2d DCA 2003). Accordingly, we reverse and remand for further proceedings consistent herewith.
Reversed and remanded.
STRINGER and SILBERMAN, JJ., Concur.